98466DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that McBride in combination with the other cited references fail to teach a first message with first SRP identification information and a second message with second RSVP identification information or a condition based on a mapping for forwarding the RSVP information. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to incorporate both RSVP information and SRP information for determining the mapping and thus an updated rejection is applied below.
Examiner notes the claimed “identification information” is broad and never recited in more detail e.g. contents are not disclosed. Thus any SRP message is considered to comprise identification information as in the newly cited references. Furthermore, it is not clear how the “mapping” is used and is interpreted under broadest reasonable interpretation. The mapping appears to contain a mapping from SRP information to RSVP information. The mapping however is not actually used in a meaningful way in the claim as the claim only recites the router determines both messages are received based on the mapping. It is not recited how the device uses the mapping to make this determination thus any device that makes this determination of receiving both types of messages and comprises a mapping of SRP and RSVP related information is considered to read on the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 8-10, 12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”) (SRP Requirement for Compatibility with RSVP, 2006, as filed in Applicant’s IDS 10/3/2019) and Evans et al. (“Evans”) (US 20080075089 A1).

Regarding claim 1, Cho teaches:
A method of establishing a connection between a talker device and a listener device over a network, the method comprising: 
receiving, from a talker device, a first message comprising first stream identification information for a first data stream segment disposed in a first layer 2 domain that includes the talker device [Page 3, see the Figure including PE-A with RSVP and SRP interfaces receiving, in step 7 a message from SRP layer of terminal Ta], wherein the first stream identification information comprises stream reservation protocol (SRP) stream identification information associated with the first data stream segment [Examiner considers the SRP message from the talker received at the PE-A to be first stream identification information as the claim does not recite what this information comprises thus the message itself is first stream identification information according to SRP]; receiving, from the talker device, a second message comprising second stream identification information for a second data stream segment disposed in a layer 3 domain [Page 3, Figure includes PE-A receiving in step 9 RSVP layer message from user terminal via RSVP interface, RSVP being protocol over which communication in layer 3 occurs with PE-B], wherein the second stream identification information comprises resource reservation protocol (RSVP) stream identification information associated with the second data stream segment [[Examiner considers the RSVP message from the talker received at the PE-A to be second stream identification information as the claim does not recite what this information comprises thus the message itself is second stream identification information according to RSVP]; 
determining, based on  the first stream identification information, the second stream identification information, and a mapping of the first stream identification information to the second stream identification information, that both the first message and the second message are received from the talker device [See Figure on page 3, PE-A transmits via layer 3 in step 10 after determining messages received in step 9 and step 7 thus based on identification information in received SRP and RSVP messages from talker]; and in response to determining that both the first message and the second message areApp. No.: 16/079,377 Attorney Docket No.: HRMNO223PC1 USPreceived from the talker device, forwarding a message to  a second layer 2 domain via a layer 3 protocol [Page 3 step 10 RSVP message forwarded to second layer 2 domain via layer 3 provider network].
Cho teaches forwarding the RSVP message in step 10 based on first and second stream identification but does not teach based on a mapping however Cho in the embodiment of page 5 teaches  routers comprise mappings of first stream identification information to second stream identification information [Cho Page 5 router comprises a mapping of RSVP and SRP information see PE-A is able to map between protocols when sending].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho such that the PE router comprises this mapping. The claim recites a 
Cho teaches SRP and RSVP messages but does not expressly teach forwarding the second message i.e. the RSVP message that was received from the talker device however Evans teaches this step of receiving the second message and forwarding the second message via a layer 3 protocol [¶0006-8 Figure 2A wherein router forwarding RSVP PATH from layer 2 via layer 3 includes receiving a RSVP PATH message sent by source device, processes this message by updating IP address of the RSVP hop considered a mapping using a table and forwarding this message received from a sender via layer 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to expressly teach the second message received from talker is the message forwarded. It would have been obvious to modify Cho to specify this message is RSVP that is forwarded at PE-A as in Evans who teaches this allows for determining capability of requested quality of service ¶0005 as is known in the art. 

Regarding claim 3, Cho-Evans teaches:
The method of claim 1, wherein receiving the second message comprises receiving an RSVP Path message [Cho Page 3 teaches RSVP messages, and Evans teaches the forwarded message is a PATH message see rationale for combination as in claim 1 ¶0007-0008].

Regarding claim 8, Cho-Evans teaches:
The method of claim 1, wherein the second layer 2 domain is a second SRP domain [Cho Page 3 each domain uses SRP see each end user thus SRP domains].
Cho teaches forwarding the RSVP but does not teach adding layer 2 header information.
Evans teaches further comprising, prior to transmitting a data packet to a second domain, adding layer 2 header information to the data packet [Evans processing involves setting MAC address in the RSVP packet considered layer 2 ¶0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Finn to expressly teach the adding of layer 2 information as in Evans. It would have been obvious to modify Cho such that after receiving both the layer 2 message as modified to be the SRP message and a RSVP PATH message, the MAC information is added into the header of the RSVP as in Evans who teaches this allows for routing via layer 3 routers and for determining capability of requested quality of service ¶0005 as is known in the art. 


Regarding claim 9, Cho-Evans teaches:
The method of claim 1, wherein the layer 3 protocol comprises an open systems interconnection (OSI) layer 3 protocol [Cho page 3 RSVP considered to include IPv4 according to layer 3 and Evan ¶006-8 layer 3 according to OSI see rationale for combination as in claim 1].


Regarding claim 10, Cho teaches:
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the processor to perform [Cho page 3 PE-A] the steps of: 
receiving, from a talker device, a first message comprising first stream identification information for a first data stream segment disposed in a first layer 2 domain that includes the talker device [Page 3, see the Figure including PE-A receiving, in step 7 a message from SRP layer], wherein the first [Examiner considers the SRP message from the talker Ta received at the PE-A to be first stream identification information as the claim does not recite what this information comprises thus the message itself is first stream identification information according to SRP]; 
receiving, from the talker device, a second message comprising second stream identification information for a second data stream segment disposed in a layer 3 domain [Page 3, Figure includes PE-A receiving in step 9 RSVP layer message from user terminal, RSVP being protocol over which communication in layer 3 occurs with PE-B], wherein the second stream identification information comprises resource reservation protocol (RSVP) stream identification information associated with the second data stream segment [[Examiner considers the RSVP message from the talker received at the PE-A to be second stream identification information as the claim does not recite what this information comprises thus the message itself is second stream identification information according to RSVP]; 
determining, based on  the first stream identification information, the second stream identification information, and a mapping of the first stream identification information to the second stream identification information, that both the first message and the second message are received from the talker device [See Figure on page 3, PE-A transmits via layer 3 in step 10 after determining messages received in step 9 and step 7 thus based on identification information in received SRP and RSVP messages from talker]; and in response to determining that both the first message and the second message areApp. No.: 16/079,377 Attorney Docket No.: HRMNO223PC1 USPreceived from the talker device, forwarding a message to  a second layer 2 domain via a layer 3 protocol [Page 3 step 10 RSVP message forwarded to second layer 2 domain via layer 3 provider network].
Cho teaches forwarding the RSVP message in step 10 based on first and second stream identification but does not teach based on a mapping however Cho in the embodiment of page 5 teaches  routers comprise mappings of first stream identification information to second stream identification information [Cho Page 5 router comprises a mapping of RSVP and SRP information see PE-A is able to map between protocols when sending].

Cho teaches SRP and RSVP messages but does not expressly teach forwarding the second message i.e. the RSVP message that was received from the talker device however Evans teaches this step of receiving the second message and forwarding the second message via a layer 3 protocol [¶0006-8 Figure 2A wherein router forwarding RSVP PATH from layer 2 via layer 3 includes receiving a RSVP PATH message sent by source device, processes this message by updating IP address of the RSVP hop considered a mapping using a table and forwarding this message received from a sender via layer 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to expressly teach the second message received from talker is the message forwarded. It would have been obvious to modify Cho to specify this message is RSVP that is forwarded at PE-A as in Evans who teaches this allows for determining capability of requested quality of service ¶0005 as is known in the art. 

Regarding claim 12, Cho-Evans teaches:
[Cho page 3 teaches RSVP messages, and Evans teaches the message is a PATH message see rationale for combination as in claim 1 ¶0007-0008].

Regarding claim 16, Cho-Evans teaches:
The one or more non-transitory computer-readable media of claim 10, wherein the first message is originated by the talker device [Cho page 3 SRP from talker device terminal A].

Regarding claim 17, Cho-Evans teaches:
The one or more non-transitory computer-readable media of claim 10, wherein the first layer 2 domain comprises an SRP domain [Cho Page 3 each domain uses SRP see each end user thus SRP domains].

Regarding claim 18, Cho-Evans teaches:
The one or more non-transitory computer-readable media of claim 10, wherein the layer 3 protocol comprises an open systems interconnection (OSI) layer 3 protocol [Cho page 3 RSVP considered to include IPv4 according to layer 3 and Evan ¶006-8 layer 3 according to OSI see rationale for combination as in claim 1].

Regarding claim 19, Cho teaches:
A network device, comprising: a memory that stores router software; and a processor that is coupled to the memory and executes the router software by [Cho page 3 PE-A] the steps of: 
receiving, from a talker device, a first message comprising first stream identification information for a first data stream segment disposed in a first layer 2 domain that includes the talker device [Page 3, see the Figure including PE-A receiving from terminal Ta, in step 7 a message from SRP layer], wherein the first stream identification information comprises stream reservation protocol (SRP) stream identification information associated with the first data stream segment [Examiner considers the SRP message from the talker received at the PE-A to be first stream identification information as the claim does not recite what this information comprises thus the message itself is first stream identification information according to SRP]; 
receiving, from the talker device, a second message comprising second stream identification information for a second data stream segment disposed in a layer 3 domain [Page 3, Figure includes PE-A receiving in step 9 RSVP layer message from user terminal, RSVP being protocol over which communication in layer 3 occurs with PE-B], wherein the second stream identification information comprises resource reservation protocol (RSVP) stream identification information associated with the second data stream segment [[Examiner considers the RSVP message from the talker received at the PE-A to be second stream identification information as the claim does not recite what this information comprises thus the message itself is second stream identification information according to RSVP]; 
determining, based on  the first stream identification information, the second stream identification information, and a mapping of the first stream identification information to the second stream identification information, that both the first message and the second message are received from the talker device [See Figure on page 3, PE-A transmits via layer 3 in step 10 after determining messages received in step 9 and step 7 thus based on identification information in received SRP and RSVP messages from talker]; and in response to determining that both the first message and the second message areApp. No.: 16/079,377 Attorney Docket No.: HRMNO223PC1 USPreceived from the talker device, forwarding a message to  a second layer 2 domain via a layer 3 protocol [Page 3 step 10 RSVP message forwarded to second layer 2 domain via layer 3 provider network].
Cho teaches forwarding the RSVP message in step 10 based on first and second stream identification but does not teach based on a mapping however Cho in the embodiment of page 5 teaches routers comprise mappings of first stream identification information to second stream identification information [Cho Page 5 router comprises a mapping of RSVP and SRP information see PE-A is able to map between protocols when sending].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho such that the PE router comprises this mapping. The claim recites a 
Cho teaches SRP and RSVP messages but does not expressly teach forwarding the second message i.e. the RSVP message that was received from the talker device however Evans teaches this step of receiving the second message and forwarding the second message via a layer 3 protocol [¶0006-8 Figure 2A wherein router forwarding RSVP PATH from layer 2 via layer 3 includes receiving a RSVP PATH message sent by source device, processes this message by updating IP address of the RSVP hop considered a mapping using a table and forwarding this message received from a sender via layer 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to expressly teach the second message received from talker is the message forwarded. It would have been obvious to modify Cho to specify this message is RSVP that is forwarded at PE-A as in Evans who teaches this allows for determining capability of requested quality of service ¶0005 as is known in the art. 

Regarding claim 20, Cho-Evans teaches: the network device of claim 19, wherein the first layer 2 domain comprises a SRP domain [Cho page 3 SRP domain].




Claim 2, 6, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”) (SRP Requirement for Compatibility with RSVP, 2006, as filed in Applicant’s IDS) and Evans et al. (“Evans”) (US 20080075089 A1) and Finn (US 20090049175 A1).

Regarding claim 2, Cho-Evans teaches:
The method of claim 1.
Cho teaches first stream identification but does not expressly teach SRP talker advertise.
Finn teaches wherein the message comprises receiving a SRP talker advertise message [¶0047-65, Figure 3, and ¶0091-92, wherein MSRP considered SRP can be sent as the talker advertise message or talker declaration, including a stream identifier for the first stream].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho who already teaches an SRP message so the SRP is a talker advertise from Finn considered a SRP talker advertise message. It would have been an obvious modification to specify the SRP message in Cho to be the talker advertise message which implements SRP as in Finn, in order to enable application programs attached to bridged networks to reserve resources and allocate resources for data streams ¶0031.

Regarding claim 6, Cho-Evans teaches:
The method of claim 1, further comprising receiving, from the second layer 2 domain via the layer 3 protocol, an RSVP message [Cho page 3 shows step 16 RSVP sent from Tb, step 17 RSVP received at PE-A from second domain].
Cho in this embodiment teaches RSVP response but does not teach SRP message in response to the RSVP however Cho on page 5 teaches in response, transmitting an SRP message to the talker device [page 5, RSVP message received from second layer 2 domain in step 9, converted to SRP message in step 10 in response].

Cho in this embodiment teaches the RSVP but does not teach RSVP reserve.
Evans teaches wherein the RSVP message sent in response is RSVP reserve message [¶0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to expressly teach the RSVP is RSVP reserve in response. It would have been obvious to modify Cho to specify this message is RSVP Reserve that is received at PE-A as in Evans who teaches this allows for determining capability of requested quality of service ¶0005 as is known in the art. 
Cho and Evans teaches RSVP reserve but does not teach expressly SRP ready message however Finn teaches Finn teaches wherein the response message from the listener transmitted to the talker over the layer-3 network including the routers is an SRP listener ready message  thus SRP listener ready delivered to sender [¶0092 wherein listener sends MSRP listener ready declaration sent via layer 3 network in addition to RSVP RESV back to talker thus through layer 3 routers as in ¶0091-92, wherein in response to both messages being sent i.e. received the listener ready SRP message forwarded to talker].
It would have been obvious to one of ordinary skill in the art to modify Cho-Evans such that the router 204 sends an SRP listener ready response. Cho already teaches embodiments where the router may respond with an SRP message when receiving RSVP from a separate layer 2 domain but it is not expressly listener ready however it would have been an obvious modification to incorporate SRP listener ready as in Finn by sending the listener ready message which implements SRP, in order to enable application programs attached to bridged networks to reserve resources and allocate resources for data streams as Finn shows ¶0019, ¶0066.


The one or more non-transitory computer-readable media of claim 10.
Cho teaches first stream identification but does not expressly teach SRP talker advertise.
Finn teaches wherein the first messages comprises receiving a SRP talker advertise message [¶0047-65, Figure 3, and ¶0091-92, wherein MSRP considered SRP can be sent as the talker advertise message or talker declaration, including a stream identifier for the first stream].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho who already teaches an SRP message so the SRP is a talker advertise from Finn considered a SRP talker advertise message. It would have been an obvious modification to specify the SRP message in Cho to be the talker advertise message which implements SRP as in Finn, in order to enable application programs attached to bridged networks to reserve resources and allocate resources for data streams ¶0031.

Regarding claim 15, Cho-Evans teaches:
The one or more non-transitory computer readable media of claim 10, further comprising receiving, from the second layer 2 domain via the layer 3 protocol, an RSVP message [Cho page 3 shows step 16 RSVP sent from Tb, step 17 RSVP received at PE-A from second domain].
Cho in this embodiment teaches RSVP response but does not teach SRP message in response to the RSVP however Cho on page 5 teaches in response, transmitting an SRP message to the talker device [page 5, RSVP message received from second layer 2 domain in step 9, converted to SRP message in step 10 in response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho such that the PE router comprises sending the SRP response to the terminal as on Page 5. It would have been obvious to modify the PE-A router of page 3 with that of page 5 in Cho in order to address scenarios where SRP is applied at the user terminal for SIP terminals not using RSVP and to return SRP ready messages for stream establishment as on page 5 without information loss. 
Cho in this embodiment teaches the RSVP but does not teach RSVP reserve.
[¶0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to expressly teach the RSVP is RSVP reserve in response. It would have been obvious to modify Cho to specify this message is RSVP Reserve that is received at PE-A as in Evans who teaches this allows for determining capability of requested quality of service ¶0005 as is known in the art. 
Cho and Evans teaches RSVP reserve but does not teach expressly SRP ready message however Finn teaches Finn teaches wherein the response message from the listener transmitted to the talker over the layer-3 network including the routers is an SRP listener ready message  thus SRP listener ready delivered to sender  [¶0092 wherein listener sends MSRP listener ready declaration sent via layer 3 network in addition to RSVP RESV back to talker thus through layer 3 routers as in ¶0091-92, wherein in response to both messages being sent i.e. received the listener ready SRP message forwarded to talker].
It would have been obvious to one of ordinary skill in the art to modify Cho-Evans such that the router 204 sends an SRP listener ready response. Cho already teaches embodiments where the router may respond with an SRP message when receiving RSVP from a separate layer 2 domain but it is not expressly listener ready however it would have been an obvious modification to incorporate SRP listener ready as in Finn by sending the listener ready message which implements SRP, in order to enable application programs attached to bridged networks to reserve resources and allocate resources for data streams as Finn shows ¶0019, ¶0066.

Claim 5, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”) (SRP Requirement for Compatibility with RSVP, 2006, as filed in Applicant’s IDS) and Evans et al. (“Evans”) (US 20080075089 A1) and McBride et al. (“McBride”) (US 20120106463 A1)

Regarding claim 5, Cho-Evans teaches:
The method of claim 1.
 [McBride Figure 2-3 shows edge device 304 which may be router 104 in Figure 1, Figure 1 showing example of endpoint integration as in Figure 2-3, see ¶0020-25 wherein router 104 receives and passes packets from first layer 2 domain with endpoint / talker 102 through layer 3 network 106 via second stream segment to layer 2 domain with endpoint 118 in 116].
It would have been obvious to one of ordinary skill in the art to modify Cho-Evans such that the router sends data packets from layer 2 to the other layer 2 after establishing the streams. Cho teaches establishing the streams as in page 3 and thus it would have been obvious to modify Cho to subsequently exchange packets between the layer 2 domains over the established streams as in McBride who teaches this allows for different network types to be integrated and conduct calls ¶0002, ¶0020. 

Regarding claim 7, Cho-Evans teaches:
The method of claim 1, wherein the second layer 2 domain is a second SRP domain [Cho Page 3 each domain uses SRP see each end user thus SRP domains].
Cho teaches setting up stream information but does not teach data packets however McBride teaches: further comprising: receiving a data packet via the first data stream segment; and transmitting the data packet to the second layer 2 domain [McBride Figure 2-3 shows edge device 304 which may be router 104 in Figure 1, Figure 1 showing example of endpoint integration as in Figure 2-3, see ¶0020-25 wherein router 104 receives and passes packets from first layer 2 domain with endpoint / talker 102 through layer 3 network 106 via second stream segment to layer 2 domain with endpoint 118 in 116].
It would have been obvious to one of ordinary skill in the art to modify Cho-Evans such that the router sends data packets from layer 2 to the other layer 2 after establishing the streams. Cho teaches establishing the streams as in page 3 and thus it would have been obvious to modify Cho to subsequently exchange packets between the layer 2 domains over the established streams as in McBride who teaches this allows for different network types to be integrated and conduct calls ¶0002, ¶0020. 


Regarding claim 14, Cho-Evans teaches:
The one or more non-transitory computer-readable media of claim 10 wherein the second layer 2 domain is a second SRP domain [Cho Page 3 each domain uses SRP see each end user thus SRP domains].
Cho teaches setting up stream information but does not teach data packets however McBride teaches: further comprising: receiving a data packet via the first data stream segment; and transmitting the data packet to the second layer 2 domain [McBride Figure 2-3 shows edge device 304 which may be router 104 in Figure 1, Figure 1 showing example of endpoint integration as in Figure 2-3, see ¶0020-25 wherein router 104 receives and passes packets from first layer 2 domain with endpoint / talker 102 through layer 3 network 106 via second stream segment to layer 2 domain with endpoint 118 in 116].
It would have been obvious to one of ordinary skill in the art to modify Cho-Evans such that the router sends data packets from layer 2 to the other layer 2 after establishing the streams. Cho teaches establishing the streams as in page 3 and thus it would have been obvious to modify Cho to subsequently exchange packets between the layer 2 domains over the established streams as in McBride who teaches this allows for different network types to be integrated and conduct calls ¶0002, ¶0020. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150098466 A1 ¶0023-26 switching between L2 and L3 using a mapping..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478